UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
BRUD ROSSMAN, ESQUIRE,

                      Plaintiff,
                                        ORDER
          -against-                     18-CV-3578(JS)(GRB)

MIRIAM SEWELL, Case Manager,
Rehabilitation Services Agency;
DETECTIVE WILLIAM LYKE, Metropolitan
Police Department; MURIEL BOWSER,
Mayor, District of Columbia; SERGEY
IVANOV, SUSAN BELL, RON PEELE,
PATRICIA HENRICKS, SHELLY BROWN,
SCOTT DONALDSON, MARK GEMBICKI,
JOHN CLARK, U.S. MARSHAL, Acting
Director, D.C. Field Office; JOHN
DOES 1-2,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Brud Rossman, pro se
                    452 Bell Street
                    West Hempstead, NY 11552

For Defendants:       No appearances.

SEYBERT, District Judge:

          By Memorandum and Order dated December 14, 2018 (the

“Order”), the Court denied the application of pro se plaintiff

Brud Rossman (“Plaintiff”) to proceed in forma pauperis without

prejudice to a renewal thereof upon completion of the AO 239 in

forma pauperis application annexed to the Order.   Alternatively,

Plaintiff was directed to remit the $400.00 filing fee.   Plaintiff

was ordered to comply with the Order “within fourteen (14) days

from the date of this Order” and was “cautioned that failure to
timely comply with this Order will lead to the dismissal of the

Complaint without prejudice and judgment will enter.”   (See Order,

at 3.)

          To date, Plaintiff has not responded to the Order, nor

has he otherwise communicated with the Court.      Thus, it appears

that Plaintiff has abandoned this case.   Accordingly, Plaintiff’s

Complaint is DISMISSED WITHOUT PREJUDICE for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b).

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith,

and in forma pauperis status is therefore denied for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff and to mark this case CLOSED.


                                     SO ORDERED.



                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.

Dated: January   10 , 2019
       Central Islip, New York




                                 2
